
	
		III
		112th CONGRESS
		2d Session
		S. RES. 469
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mr. Pryor, Mr.
			 Lieberman, Mr. Enzi,
			 Mr. Kerry, Mr.
			 Brown of Massachusetts, Ms.
			 Cantwell, Ms. Ayotte,
			 Mr. Risch, Mr.
			 Cardin, Mrs. Hagan,
			 Mr. Rubio, and Mr. Merkley) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Honoring the entrepreneurial spirit of
		  small business concerns in the United States during National Small Business
		  Week, which begins on May 20, 2012. 
	
	
		Whereas the approximately 27,500,000 small business
			 concerns in the United States are the driving force behind the Nation’s
			 economy, creating 2 out of every 3 new jobs and generating more than 50 percent
			 of the Nation’s non-farm gross domestic product;
		Whereas small businesses are the driving force behind the
			 economic recovery of the United States;
		Whereas small businesses represent 99.7 percent of
			 employer firms in the United States;
		Whereas small business concerns are the Nation’s
			 innovators, serving to advance technology and productivity;
		Whereas small business concerns represent 97.5 percent of
			 all exporters and produce 31 percent of exported goods;
		Whereas Congress established the Small Business
			 Administration in 1953 to aid, counsel, assist, and protect the interests of
			 small business concerns in order to preserve free and competitive enterprise,
			 to ensure that a fair proportion of the total Federal Government purchases,
			 contracts, and subcontracts for property and services are placed with small
			 business concerns, to ensure that a fair proportion of the total sales of
			 government property are made to such small business concerns, and to maintain
			 and strengthen the overall economy of the United States;
		Whereas every year since 1963, the President has
			 designated a National Small Business Week to recognize the
			 contributions of small businesses to the economic well-being of the United
			 States;
		Whereas in 2012, National Small Business Week will honor
			 the estimated 27,200,000 small businesses in the United States;
		Whereas the Small Business Administration has helped small
			 business concerns by providing access to critical lending opportunities,
			 protecting small business concerns from excessive Federal regulatory
			 enforcement, helping to ensure full and open competition for government
			 contracts, and improving the economic environment in which small business
			 concerns compete;
		Whereas for more than 50 years, the Small Business
			 Administration has helped millions of entrepreneurs achieve the American dream
			 of owning a small business, and has played a key role in fostering economic
			 growth; and
		Whereas the President has designated the week beginning
			 May 20, 2012, as ‘‘National Small Business Week’’: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 entrepreneurial spirit of small business concerns in the United States during
			 National Small Business Week, which begins on May 20, 2012;
			(2)applauds the
			 efforts and achievements of the owners and employees of small business
			 concerns, whose hard work and commitment to excellence have made such small
			 business concerns a key part of the economic vitality of the United
			 States;
			(3)recognizes the
			 work of the Small Business Administration and its resource partners in
			 providing assistance to entrepreneurs and small business concerns; and
			(4)recognizes the
			 importance of ensuring that—
				(A)guaranteed loans,
			 including microloans and microloan technical assistance, for start-up and
			 growing small business concerns, and venture capital, are made available to all
			 qualified small business concerns;
				(B)the management
			 assistance programs delivered by resource partners on behalf of the Small
			 Business Administration, such as Small Business Development Centers, Women’s
			 Business Centers, and the Service Corps of Retired Executives, are provided
			 with the Federal resources necessary to provide invaluable counseling services
			 to entrepreneurs in the United States;
				(C)the Small
			 Business Administration continues to provide timely and efficient disaster
			 assistance so that small businesses in areas struck by natural or manmade
			 disasters can quickly return to business to keep local economies alive in the
			 aftermath of such disasters;
				(D)affordable
			 broadband Internet access is available to all people in the United States,
			 particularly people in rural and underserved communities, so that small
			 businesses can use the Internet to make their operations more globally
			 competitive while boosting local economies;
				(E)regulatory relief
			 is provided to small businesses through the reduction of duplicative or
			 unnecessary regulatory requirements that increase costs for small businesses;
			 and
				(F)leveling the
			 playing field for contracting opportunities remains a primary focus, so that
			 small businesses, particularly minority-owned small businesses, can compete for
			 and win more of the $400,000,000,000 in contracts that the Federal Government
			 enters into each year for goods and services.
				
